Citation Nr: 1212997	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent, from November 7, 1996.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1993 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD, and assigned an initial evaluation of 10 percent, effective from February 17, 1996.  The April 1997 rating decision also granted service connection for the left hand disability at issue, and assigned a noncompensable initial disability rating (zero percent), effective from February 17, 1996. 

In a June 2000 decision, the Board increased the initial PTSD rating to 30 percent prior to June 11, 1999; denied an initial staged rating in excess of 10 percent for PTSD from June 11, 1999; and granted an initial rating of 10 percent for a tender scar, residual of tendon laceration of the left hand, involving digits 2, 3, 4, and 5.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2001, the Court granted the Secretary's motion and vacated the Board's decision. 

In a decision dated in June 2002, the Board denied an initial rating in excess of 30 percent for PTSD prior to June 11, 1999, an initial rating in excess of 10 percent for PTSD from June 11, 1999, and an initial rating in excess of 10 percent for a tender scar, residual of tendon laceration of the left hand, involving digits 2, 3, 4, and 5.  The appellant appealed the Board's decision to the Court.  In June 2003, the Court issued another order, which granted a joint motion of the parties, dated that same month, to vacate and remand the Board's June 2002 decision. 

In a September 2002 RO rating decision, the RO had granted a temporary total evaluation pursuant to 38 C.F.R. § 4.29, based on a period of VA hospitalization for PTSD, for the period from February 22, 1996, through June 30, 1996. 

Pursuant to a June 2003 Joint Motion and Court Order, the Board remanded the Veteran's claim on appeal in June 2004 to the RO. 

In a January 2005 supplemental statement of the case/rating decision, the RO increased the Veteran's initial rating for PTSD from June 11, 1999, from 10 to 30 percent.  The other determinations were confirmed. 

In a June 2005 decision, the Board granted an initial rating of 50 percent prior to November 7, 1996, and denied an initial rating in excess of 30 percent for the period from November 7, 1996, forward. 

In a rating decision dated in November 2005, the RO implemented the June 2005 Board decision and assigned ratings for service-connected PTSD of 50 percent from February 17, 1996; a temporary total rating of 100 percent based on a period of hospitalization for service-connected PTSD from February 22, 1996, through June 30, 1996; a rating of 50 percent from July 1, 1996, through November 6, 1996; and a rating of 30 percent from November 7, 1996. 

In a September 2007 memorandum decision, the Court vacated the Board's June 2005 decision.  The appellant's claims were remanded by the Board in July 2008.  In a March 2009 rating decision, the RO in Huntington, West Virginia extended the temporary total evaluation assigned under 38 C.F.R. § 4.29  from February 22, 1996 through September 30, 1996.  The 50 percent evaluation was continued from February 17, 1996 through February 21, 1996, and from October 1, 1996 through November 6, 1996.  The 30 percent evaluation was continued from November 7, 1996.  

In a March 2010 decision, the Board granted a staged initial evaluation of 100 percent for PTSD from February 17, 1996, through February 21, 1996; denied a staged initial evaluation in excess of 50 percent for PTSD from October 1, 1996, through November 6, 1996; denied a staged initial evaluation in excess of 30 percent for PTSD from November 7, 1996; and denied an initial evaluation in excess of 10 percent for a tender scar, residual of tendon laceration fo the left hand.  The appellant appealed the issue of entitlement to a staged initial evaluation in excess of 30 percent for PTSD from November 7, 1996, to the Court.  In September 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  The appellant did not contest the other portions of the Board decision, and those issues were affirmed by the Court.  The case is once again before the Board.

In the September 2010 Joint Motion, the parties noted that the issue of entitlement to service connection for a somatization disorder manifested by stomach symptoms, to include as secondary to PTSD, had been raised by the record.  A November 2004 VA examination report indicated that the appellant appeared to somaticize insofar as he reportedly experienced gastrointestinal problems that were likely related to his anxiety.  The Joint Motion instructed the Board to address the issue as a potential secondary service connection claim.  (See Joint Motion at p. 5)  The issue of entitlement to service connection for a somatization disorder manifested by stomach symptoms, to include as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to a staged initial evaluation in excess of 30 percent for PTSD from November 7, 1996.  The claims file indicates that the appellant was last examined at a November 2004 VA examination, approximately six years ago.  Though in adjudicating the appellant's appeal, a significant portion of the review will emphasize the remote history of service-connected disability, it cannot be overlooked that the appellant is also seeking a disability rating in excess of 30 percent corresponding to the current severity of his PTSD.  Given this fact, an interval of six years since the last VA examination is simply too long to have an accurate assessment of his present condition.  In a September 2009 statement, the appellant indicated that he believes he is entitled to an evaluation in excess of 30 percent for PTSD from November 7, 1996, which suggests that his symptoms may have worsened.  Therefore, the Board is remanding this case to schedule a more contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, in the September 2010 Joint Motion, the parties noted that a November 2004 VA examiner indicated that the appellant not only had a "blunted affect", but also that he had a "flat affect."  A blunted affect and a flattened affect are medical terms with separate and distinct meanings.  See Dorland's Illustrated Medical Dictionary, 30th Edition, page 36 (2003) [defining a flattened affect as a "lack of signs expressing affect" and a blunted affect as "a severe reduction in the intensity of affect"].  The Joint Motion noted that a remand was necessary to allow the Board to determine if there was a contradiction, and if so, to obtain clarification in this regard.  The Board finds that clarification from a VA examiner would be useful to determine whether the appellant has a flattened and/or blunt affect due to his service-connected PTSD.  

Finally, the VA treatment records in the file only date to September 2008.  There is a reasonable likelihood that more recent VA outpatient treatment records may be available.  Consequently, the Board requests the appellant's complete VA treatment records from September 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from September 2008 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records received have been associated with the claims folder, schedule the appellant for an appropriate VA examination to determine the current nature and extent of the service-connected PTSD.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  In this regard, the examiner should specifically characterize the Vetean's affect, to include whether the Veteran has a flat affect or a blunt affect.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

In addition, the examiner should address the impact of the service-connected PTSD on the appellant's occupational functioning.  

A complete rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from November 7, 1996.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


